DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract should avoid phrases which can be implied such as “[e]xamples described herein”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
in paragraph 13, “emodiments” should be “embodiments”;
in paragraph 43, second line, “NullPointerExcepctions” should be “NullPointerExceptions”; and 
in the first sentence of paragraph 43, there appears to be a word missing in “It examples, the pulling engine….”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1,9, and 17 recite the limitation "the data for each dependency".  There is insufficient antecedent basis for this limitation in the claims.
Claims 1,9, and 17 recite the limitation "the information between versions".  There is insufficient antecedent basis for this limitation in the claims.
Claims 1,9, and 17 recite the limitation "the core code".  There is insufficient antecedent basis for this limitation in the claims. It is unclear whether  “core code component” is the same as “the core code”.
Claims 2, 10, and 18 recite the limitation "the core code".  There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “core code component” recited in the independent claims is the same as “the core code”.

Claims 3, 11, and 19 recite the limitation "the information".  There is insufficient antecedent basis for this limitation in the claims. It is unclear whether the information pertains to “information from the data for each dependency” or “the information between versions” recited in the independent claims.
Claims 5 and 13 recite the limitations "the dependency list" and “the hierarchy of the core code” There is insufficient antecedent basis for these limitations in the claims.  It is unclear whether “a code dependency list” or “the scanned code dependency list” recited in the independent claims is the same as “the dependency list”; furthermore, it is unclear whether “ hierarchy of a core code component”  recited in the independent claims is the same as “the hierarchy of the core code”.
Claims 4 and 6-8 are rejected under 35 USC 112(b) because said claims depend on claim 1.
Claims 12 and 14-16 are rejected under 35 USC 112(b) because said claims depend on claim 9.
Claim 20 is rejected under 35 USC 112(b) because said claim depends on claim 17.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al US 20200409825 (hereinafter Balasubramanian) in view of Podjarny et al US 20180260301 (hereinafter Podjarny).

As to claim 1, Balasubramanian teaches a computer-implemented method (Figure 5) for privacy change risk remediation for dependent product code (paragraph 142 discloses method that detect a level of security risk to the monitored application, such that the system may determine whether recent updates to a framework in the system results in an increase security risk of unauthorized access to the system), the method comprising: 
scanning, by a processing device, a code dependency list and core code components (Figure 5, reference number 505 “Determine dependencies of target application” and paragraph 66 discloses the monitoring device may determine dependencies of a target/monitored application; reference number 510 “Build dependency tree for target application”) and a hierarchy of a core code component (paragraph 64 disclose the monitoring application check the operating status of each first level dependency of the monitored application, when a first level dependency is identified as having errors, the monitoring application may proceed down a layer to check operating status of each second level dependencies); 
pulling, by the processing device, data of the core code using the scanned code dependency list (Figure 5, step 520 “Determine monitoring interfaces corresponding to target application” and paragraph 70 discloses “capturing a Splunk query and query file associated with a monitoring interface application”, the capture query file is the pulling of data) ; 
[determining], by the processing device, information from the data for each dependency (Figure 5, reference number 530 “Determine monitoring interfaces corresponding to dependencies” and paragraphs 71-72) ; 
scoring, by the processing device, the information between versions to detect a likelihood of user data posture changes(Figure 5, step 550 “Generate health report for target application and dependencies” and paragraph 77 discloses the monitoring application may generate a health report for the target application and its dependencies based on the determined operating statuses; see also paragraph 166 which disclose the monitoring application device may observe different changes after detecting unhealthy operating status event; paragraph 142 discloses the system assessed a pattern of risk to the monitored application; and monitor and determine recent updates to an authentication framework. Paragraph 44 discloses the authentication consist of user data posture changes such as account authentications data, user address information); and 
enforcing, by the processing device, a compensating control for the core code (paragraph 78 discloses when detection of error trends arises, alerts will surface for the administrator to address).
Balasubramanian does not teach extracting, by the processing device, information from the data for each dependency.
  	Podjarny teaches extracting, by the processing device, information from the data for each dependency (paragraph 12 discloses extracting from the application files, the list of dependencies and obtaining a package specification and extrapolating the list of dependencies based on the package specification; paragraph 10 discloses method is performed by a processing apparatus). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Balasubramanian’s  method for privacy change risk remediation with Podjarny’s teaching of extracting information from the list of dependencies to prevent, detect, and report potential security flaws of new software packages/versions  (paragraph 10 of Podjarny).

	As to claim 2, the combination of Balasubramanian in view of Podjarny teach wherein the data of the core code comprises core data(Balasubramanian: paragraph 10 discloses both data lineage documentation which is documentation data and a dependency tree which is core data, core data is understood as a framework for managing collection of interconnected data/object), binary data(Podjarny: paragraph 4 discloses the data components include: ImageMagick binary and library file directory data which is the binary data), library data (Podjarny: paragraph 4 discloses the data components include: Open SSL library file directory which is mapped to the library data limitation), source data(Podjarny: paragraph 4 discloses the data components include: ImageMagick library which includes source code/source data; paragraph 8 discloses the dependencies include open source software and thus is the source data), and documentation data (Podjarny: paragraph 4 discloses the data components include: Apache server which includes log data and is documentation data ).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Balasubramanian’s  method for privacy change risk remediation with Podjarny’s teaching of extracting the data to prevent, detect, and report potential security flaws of new software packages/versions  (paragraph 10 of Podjarny).

As to claim 3, the combination of Balasubramanian in view of Podjarny teach wherein the information comprises interface parameters, user indicators, and output avenues (Podjarny: paragraph 114 discloses the dependency analyzer may crawl monitoring interfaces; paragraph 53 discloses checking of key performance indicators; paragraph 19 disclose monitoring updates in the flaws database).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Balasubramanian’s  method for privacy change risk remediation with Podjarny’s teaching of extracting the data to prevent, detect, and report potential security flaws of new software packages/versions  (paragraph 10 of Podjarny).

	As to claim 4, the combination of Balasubramanian in view of Podjarny teach wherein the compensation control is at least one of a revert dependency action, a manage dependency action, an alert, and a block deployment action(Balasubramanian: paragraph 78 discloses when detection of error trends arises, alerts will surface for the administrator to address).

	As to claim 6, the combination of Balasubramanian in view of Podjarny teach wherein the pulling is performed using a central repository, or a set of product archive files, or deliverables (Balasubramanian: paragraph 70 disclose the pulling/capturing is performed base on deliverable by the administrator).
	
As to claim 7, the combination of Balasubramanian in view of Podjarny teach wherein the pulling is performed with respect to a prior bundled version, a current version, and an upversion (Balasubramanian: paragraph 71 discloses the system may leverage prior configuration and claim 13 discloses pulling/monitoring is with respect to an updated version; Podjarny: paragraph 17 disclose the extracted data provides version indication, and per paragraph 29 the version indication is one of a minimal version number, a maximal version number, version compatible with another identified version, and a range of versions, see also paragraph 74).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Balasubramanian’s  method for privacy change risk remediation with Podjarny’s teaching of extracting the data to prevent, detect, and report potential security flaws of new software packages/versions  (paragraph 10 of Podjarny).

As to claim 8, the combination of Balasubramanian in view of Podjarny teach further comprising: generating a change indicator between data of versions of a reference (Balasubramanian: paragraph 142 discloses the system monitor and determine recent updates to an authentication framework), the data of versions of the reference comprising: 
personally identifiable information type (Balasubramanian: paragraph 44 discloses the authentication consist of account authentications data, user address information) ; 
personally identifiable information output location(Balasubramanian: paragraph 44 discloses output service such as a third party transaction processor); 
path to output location(Balasubramanian: paragraph 47 discloses the service may be output by the monitoring application); 
likelihood of storage output(Balasubramanian: paragraph 47 discloses service may be output by the monitoring application); and 
a change from a prior version(Balasubramanian: paragraph 142 discloses the system monitor and determine recent updates to an authentication framework).
 
As to claim 9, Balasubramanian teaches a system(Figure 1) comprising: 
a memory comprising computer readable instructions (Figure 1, reference number 121 “Memory”); and 
a processing device for executing the computer readable instructions (Figure 1, reference number 111 “Processor”), the computer readable instructions (paragraph 40 ) controlling the processing device to perform operations for privacy change risk remediation for dependent product code(paragraph 142 discloses method that detect a level of security risk to the monitored application, such that the system may determine whether recent updates to an framework in the system results in an increase security risk of unauthorized access to the system), the operations comprising: 
scanning a code dependency list (Figure 5, reference number 505 “Determine dependencies of target application” and paragraph 66 discloses the monitoring device may determine dependencies of a target/monitored application; reference number 510 “Build dependency tree for target application”) and a hierarchy of a core code component(paragraph 64 disclose the monitoring application check the operating status of each first level dependency of monitored application, when a first level dependency is identified as having errors, the monitoring application may proceed down a layer to check operating status of each second level dependencies);
 pulling data of the core code using the scanned code dependency list(Figure 5, step 520 “Determine monitoring interfaces corresponding to target application” and paragraph 70 discloses “capturing a Splunk query and query file associated with a monitoring interface application); 
P201902255US01Page 26 of 29[determ[determining] information from the data for each dependency(Figure 5, reference number 530 “Determine monitoring interfaces corresponding to dependencies” and paragraphs 71-72); 
scoring the information between versions to detect a likelihood of user data posture changes(Figure 5, step 550 “Generate health report for target application and dependencies” and paragraph 77 discloses the monitoring application may generate a health report for the target application and its dependencies based on the determined operating statuses; see also paragraph 166 which disclose the monitoring application device may observe different changes after detecting unhealthy operating status event); and 
enforcing a compensating control for the core code(paragraph 78 discloses when detection of error trends arises, alerts will surface for the administrator to address).
Balasubramanian does not teach extracting, by the processing device, information from the data for each dependency.
  	Podjarny teaches extracting, by the processing device, information from the data for each dependency (paragraph 12 discloses extracting from the application files, the list of dependencies and obtaining a package specification and extrapolating the list of dependencies based on the package specification; paragraph 10 discloses method is performed by a processing apparatus). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Balasubramanian’s  method for privacy change risk remediation with Podjarny’s teaching of extracting information from the list of dependencies to prevent, detect, and report potential security flaws of new software packages/versions  (paragraph 10 of Podjarny).

As to claim 10, the combination of Balasubramanian in view of Podjarny teach wherein the data of the core code comprises core data(Balasubramanian: paragraph 10 discloses both data lineage documentation which is documentation data and a dependency tree which is core data, core data is understood as a framework for managing collection of interconnected data/object), binary data(Podjarny: paragraph 4 discloses the data components include: ImageMagick binary and library file directory data which is the binary data), library data (Podjarny: paragraph 4 discloses the data components include: Open SSL library file directory which is mapped to the library data limitation), source data(Podjarny: paragraph 4 discloses the data components include: ImageMagick library which includes source code/source data; paragraph 8 discloses the dependencies include open source software and thus is the source data), and documentation data (Podjarny: paragraph 4 discloses the data components include: Apache server which includes log data and is documentation data ).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Balasubramanian’s  method for privacy change risk remediation with Podjarny’s teaching of extracting the data to prevent, detect, and report potential security flaws of new software packages/versions  (paragraph 10 of Podjarny).

As to claim 11, the combination of Balasubramanian in view of Podjarny teach wherein the information comprises interface parameters, user indicators, and output avenues (Podjarny: paragraph 114 discloses the dependency analyzer may crawl monitoring interfaces; paragraph 53 discloses checking of key performance indicators; paragraph 19 disclose monitoring updates in the flaws database).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Balasubramanian’s  method for privacy change risk remediation with Podjarny’s teaching of extracting the data to prevent, detect, and report potential security flaws of new software packages/versions  (paragraph 10 of Podjarny).

As to claim 12, the combination of Balasubramanian in view of Podjarny teach wherein the compensation control is at least one of a revert dependency action, a manage dependency action, an alert, and a block deployment action(Balasubramanian: paragraph 78 discloses when detection of error trends arises, alerts will surface for the administrator to address).

As to claim 14, the combination of Balasubramanian in view of Podjarny teach wherein the pulling is performed using a central repository, or a set of product archive files, or deliverables (Balasubramanian: paragraph 70 disclose the pulling/capturing is performed base on deliverable by the administrator).

As to claim 15, the combination of Balasubramanian in view of Podjarny teach wherein the pulling is performed with respect to a prior bundled version, a current version, and an upversion (Balasubramanian: paragraph 71 discloses the system may leverage prior configuration and claim 13 discloses pulling/monitoring is with respect to an updated version; Podjarny: paragraph 17 disclose the extracted data provides version indication, and per paragraph 29 the version indication is one of a minimal version number, a maximal version number, version compatible with another identified version, and a range of versions, see also paragraph 74).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Balasubramanian’s  method for privacy change risk remediation with Podjarny’s teaching of extracting the data to prevent, detect, and report potential security flaws of new software packages/versions  (paragraph 10 of Podjarny).

As to claim 16, the combination of Balasubramanian in view of Podjarny teach further comprising: 
generating a change indicator between data of versions of a reference (Balasubramanian: paragraph 142 discloses the system monitor and determine recent updates to an authentication framework), the data of versions of the reference comprising: 
personally identifiable information type (Balasubramanian: paragraph 44 discloses account authentications, user address information) ; 
personally identifiable information output location(Balasubramanian: paragraph 44 discloses output service such as a third party transaction processor); 
path to output location(Balasubramanian: paragraph 47 discloses service may be output by the monitoring application); 
likelihood of storage output(Balasubramanian: paragraph 47 discloses service may be output by the monitoring application); and 
a change from a prior version(Balasubramanian: paragraph 142 discloses the system monitor and determine recent updates to an authentication framework).

As to claim 17, Balasubramanian teaches a computer program product comprising a computer readable storage medium having program instructions (paragraph 40 ) embodied therewith, the program instructions executable by a processor to cause the processor (Figure 1, reference number 111 “Processor”) to perform operations for privacy change risk remediation for dependent product code(paragraph 142 discloses method that detect a level of security risk to the monitored application, such that the system may determine whether recent updates to an framework in the system results in an increase security risk of unauthorized access to the system), the operations comprising: 
scanning a code dependency list (Figure 5, reference number 505 “Determine dependencies of target application” and paragraph 66 discloses the monitoring device may determine dependencies of a target/monitored application; reference number 510 “Build dependency tree for target application”) and a hierarchy of a core code component(paragraph 64 disclose the monitoring application check the operating status of each first level dependency of monitored application, when a first level dependency is identified as having errors, the monitoring application may proceed down a layer to check operating status of each second level dependencies); 
pulling data of the core code using the scanned code dependency list(Figure 5, step 520 “Determine monitoring interfaces corresponding to target application” and paragraph 70 discloses “capturing a Splunk query and query file associated with a monitoring interface application); 
[determining] information from the data for each dependency(Figure 5, reference number 530 “Determine monitoring interfaces corresponding to dependencies” and paragraphs 71-72); 
scoring the information between versions to detect a likelihood of user data posture changes(Figure 5, step 550 “Generate health report for target application and dependencies” and paragraph 77 discloses the monitoring application may generate a health report for the target application and its dependencies based on the determined operating statuses; see also paragraph 166 which disclose the monitoring application device may observe different changes after detecting unhealthy operating status event); and 
enforcing a compensating control for the core code(paragraph 78 discloses when detection of error trends arises, alerts will surface for the administrator to address).
Balasubramanian does not teach extracting, by the processing device, information from the data for each dependency.
  	Podjarny teaches extracting, by the processing device, information from the data for each dependency (paragraph 12 discloses extracting from the application files, the list of dependencies and obtaining a package specification and extrapolating the list of dependencies based on the package specification; paragraph 10 discloses method is performed by a processing apparatus). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Balasubramanian’s  method for privacy change risk remediation with Podjarny’s teaching of extracting information from the list of dependencies to prevent, detect, and report potential security flaws of new software packages/versions  (paragraph 10 of Podjarny).

As to claim 18, the combination of Balasubramanian in view of Podjarny teach wherein the data of the core code comprises core data(Balasubramanian: paragraph 10 discloses both data lineage documentation which is documentation data and a dependency tree which is core data, core data is understood as a framework for managing collection of interconnected data/object), binary data(Podjarny: paragraph 4 discloses the data components include: ImageMagick binary and library file directory data which is the binary data), library data (Podjarny: paragraph 4 discloses the data components include: Open SSL library file directory which is mapped to the library data limitation), source data(Podjarny: paragraph 4 discloses the data components include: ImageMagick library which includes source code/source data; paragraph 8 discloses the dependencies include open source software and thus is the source data), and documentation data (Podjarny: paragraph 4 discloses the data components include: Apache server which includes log data and is documentation data ).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Balasubramanian’s  method for privacy change risk remediation with Podjarny’s teaching of extracting the data to prevent, detect, and report potential security flaws of new software packages/versions  (paragraph 10 of Podjarny).

As to claim 19, the combination of Balasubramanian in view of Podjarny teach wherein the information comprises interface parameters, user indicators, and output avenues (Podjarny: paragraph 114 discloses the dependency analyzer may crawl monitoring interfaces; paragraph 53 discloses checking of key performance indicators; paragraph 19 disclose monitoring updates in the flaws database).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Balasubramanian’s  method for privacy change risk remediation with Podjarny’s teaching of extracting the data to prevent, detect, and report potential security flaws of new software packages/versions  (paragraph 10 of Podjarny).

	As to claim 20, the combination of Balasubramanian in view of Podjarny teach wherein the compensation control is at least one of a revert dependency action, a manage dependency action, an alert, and a block deployment action(Balasubramanian: paragraph 78 discloses when detection of error trends arises, alerts will surface for the administrator to address).

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al US 20200409825 (hereinafter Balasubramanian) in view of Podjarny et al US 20180260301 (hereinafter Podjarny) in further view of Alsharif et al US 20210037038 (hereinafter Alsharif).

As to claim 5, the combination of Balasubramanian in view of Podjarny teach all the limitations recited in claim 1 above. The combination of Balasubramanian in view of Podjarny teach wherein the scan function scans the dependency list(Figure 5, reference number 505 “Determine dependencies of target application” and paragraph 66 discloses the monitoring device may determine dependencies of a target/monitored application; reference number 510 “Build dependency tree for target application”)  and the hierarch of the core code(paragraph 64 disclose the monitoring application check the operating status of each first level dependency of monitored application, when a first level dependency is identified as having errors, the monitoring application may proceed down a layer to check operating status of each second level dependencies).
The combination of Balasubramanian in view of Podjarny does not teach wherein the scanning comprises injecting a scan function into a processing pipeline of a project.
Alsharif teaches wherein the scanning comprises injecting a scan function into a processing pipeline of a project (paragraph 62 discloses Dynamic Application Security Testing DAST tools and Database Security DSS tools, wherein these tool involve injecting a scan function into a processing pipeline).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Balasubramanian’s  method for privacy change risk remediation with Podjarny’s teaching of extracting the data with Alsharif’s DAST tool to further detect, identify, or assess vulnerabilities across many hardware, firmware, or software platforms (paragraph 62 of Alsharif).

As to claim 13, the combination of Balasubramanian in view of Podjarny teach all the limitations recited in claim 9 above. The combination of Balasubramanian in view of Podjarny teach wherein the scan function scans the dependency list(Figure 5, reference number 505 “Determine dependencies of target application” and paragraph 66 discloses the monitoring device may determine dependencies of a target/monitored application; reference number 510 “Build dependency tree for target application”)  and the hierarch of the core code(paragraph 64 disclose the monitoring application check the operating status of each first level dependency of monitored application, when a first level dependency is identified as having errors, the monitoring application may proceed down a layer to check operating status of each second level dependencies).
The combination of Balasubramanian in view of Podjarny does not teach wherein the scanning comprises injecting a scan function into a processing pipeline of a project.
Alsharif teaches wherein the scanning comprises injecting a scan function into a processing pipeline of a project (paragraph 62 discloses Dynamic Application Security Testing DAST tools and Database Security DSS tools, wherein these tool involve injecting a scan function into a processing pipeline).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Balasubramanian’s  method for privacy change risk remediation with Podjarny’s teaching of extracting the data with Alsharif’s DAST tool to further detect, identify, or assess vulnerabilities across many hardware, firmware, or software platforms (paragraph 62 of Alsharif).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Barkus et al US 20210089286 (hereinafter Barkus).
 Barkus teaches scanning, by a processing device, a code dependency list (Figure 2, reference number 204 “Scan Deployed Code to track currency”); pulling, by the processing device, data of the core code using the scanned code dependency list (Figure 2, reference number 208 “Scan results automatically upload to server database”) as recited in claims 1, 9, and 17.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/              Examiner, Art Unit 2437      

/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437